 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 10(a)
AGREEMENT




This Agreement (“Agreement”) is made and entered into by and between All
American Building Systems, LLC, a limited liability company organized under the
laws of the State of Indiana (“AABS”), and Caspar/Pope Joint Venture, a joint
venture organized under the laws of the state of Wyoming, (“Contractor”) on
this  7th day of September, 2010 (the “Effective Date”).


This Agreement consists of this cover and signature block plus:


Terms and Conditions of Sale
Exhibit A:
Identification of Project, Project Site and Work Sites

Exhibit B:
Scope of Work and Specifications

Exhibit C:
Purchase Price/Transfer of Ownership

Exhibit D:
Definitions Rider

Exhibit E:
Schedule of Work

Exhibit F:
Approved/Signed Plans

Exhibit G:
Change Order Form

Exhibit H:
Acceptance of Goods Form

Exhibit I:
Final Acceptance Form

Exhibit J:
Customer Service Manual



Signed as of the Effective Date


SIGNATURE BLOCK
All American Building Systems, LLC




By /s/ Greg Pope

Its Partner
 
SIGNATURE BLOCK
Casper/Pope Joint Venture




By /s/ Rick Bedell

Its President


 


TERMS AND CONDITIONS OF SALE


Contractor has entered into a General Contract with Casper College (“Owner”
herein) for the construction of certain residence halls at Casper
College.  Owner is the owner of a Community College Complex located at the site
identified on Exhibit A (the "Project").  AABS has agreed to provide certain
services and/or goods to Contractor to further the Project.  This Agreement and
any exhibits or amendments hereto shall set forth the terms and conditions of
the relationship between Contractor and AABS. All capitalized terms, unless
otherwise defined in the text, shall have the meanings ascribed in the
Definitions Rider, Exhibit D to this Agreement.


1.  
Purchase and Sale of Services and Goods.  AABS shall sell and Contractor shall
purchase the modular units and/or services described in the Specifications,
Plans, and Scope of Work pursuant to the Exhibits attached hereto.  Through this
Agreement, AABS is selling modular units and services associated with the
delivery, set, and interior carpentry finish of modular units.  AABS is
specifically not selling a final building.  Except as provided for in this
Agreement, AABS is not entitled to payment for the design work, mechanical work,
and other forms of work necessary to transform the modular units into a finished
building product, and is not responsible for completing the same.



2.  
Price and Payment Terms.  The Contract Price for the goods and/or services to be
provided by AABS hereunder is set forth on Exhibit C.  Contractor shall pay AABS
for such goods and/or services in accordance with the payment terms set forth on
Exhibit C.  All terms are FOB Project Site (as identified on Exhibit A).  Risk
of Loss on each Phase of Units shall pass to Contractor once the Units in that
Phase have been Rough Set on Owner’s Foundation and AABS provides Contractor
with a Notice of Completion of Rough Set.



3.  
Delays and Contract Price Adjustment.  Notwithstanding anything to the contrary
contained in this Agreement, if AABS is delayed in performing any work under
this Agreement because of delays caused by any act or omission of Owner or
Contractor (or anyone acting on behalf of Owner or Contractor, including any
agent, employee, subcontractor, independent contractor acting on their behalf),
labor disputes, civil or military authority, fire, unavoidable casualties,
causes beyond AABS’ control, delay caused by pending mediation or arbitration or
other causes which AABS reasonably determines constitutes a “Scope Change” and
therefore justifies delay or by changes ordered in the work (collectively
“Owner’s/Contractor’s Delays”), the Contract Price shall be increased by an
amount equal to the additional costs incurred by AABS in performing any such
work that were caused by such Owner’s/Contractor’s Delays, or the sum of one
thousand dollars ($1,000.00) per day, whichever is less. Increases in the
Contract Price pursuant to this Section 3 shall be in addition to, and not in
limitation of, any fees payable or costs reimbursable to AABS as otherwise
provided for in this Agreement or any other adjustment in the Contract Price
provided for herein. Notwithstanding anything to the contrary contained in this
Agreement, if Contractor is delayed in performing any work under this Agreement
because of delays caused by any act or omission of AABS or anyone acting on
AABS’ behalf, including any agent, employee, subcontractor, or independent
contractor of AABS (collectively, “AABS’ Delays”), AABS shall pay Contractor an
amount equal to the additional costs incurred by Contractor that were caused by
such AABS’ Delays, or one thousand dollars ($1,000.00) per day of AABS’ Delays,
whichever amount is less. Neither party shall be entitled to an increase or
reimbursement where a delay results from acts of God, acts of terrorism,
strikes, wars, floods, hurricanes, tropical storms, tornados, fires, or other
catastrophic events outside the control of AABS and Contractor (“Excusable
Delays”). REGARDLESS OF CAUSE OR THE RIGHT TO AN ADJUSTMENT IN THE CONTRACT
PRICE, EACH DAY OF DELAY WHICH IS NOT THE FAULT OF AABS SHALL EXTEND ALL STATED
DEADLINES OF AABS AS SET OUT IN THE SCHEDULE BY AS MANY DAYS.



4.  
Owner’s and/or Contractor’s Responsibilities. Any and all Work in connection
with the Project that is reasonably necessary for AABS to complete delivery of
the goods and/or services contracted for hereunder, and which are not
specifically and expressly identified as the responsibility of AABS, shall be
the responsibility of the Owner and/or Contractor.



5.  
Inspection by Owner.  AABS shall provide Owner, Contractor, and their assignees
(the “Inspecting Parties”) the opportunity to inspect the Work (the
“Inspection”) at the Plant of Manufacture.  The Inspecting Parties must provide
AABS with written notice (the “Inspection Notice”) of their desire to inspect
the Work at least two (2) days prior to such Inspection.  Subject to the terms
contained herein, once AABS receives the Inspection Notice, AABS shall schedule
the Inspection and notify the Inspecting Parties of the scheduled time and date
of the Inspection.  If AABS, in its sole discretion, is not able to schedule the
Inspection for the time and date requested by the Inspecting Parties in the
Inspection Notice, AABS shall provide the Inspecting Parties with alternate
Inspection times and/or dates.  The Inspecting Parties shall choose one of the
alternate times and/or dates and notify AABS of their choice.  AABS shall then
schedule the Inspection on the chosen time and/or date.



6.  
Limited Warranty.  Subject to the conditions and limitations set forth in this
Section 6, and subject to Owner’s compliance with the Customer Service Manual
(Exhibit J), AABS warrants to Contractor for the Warranty Period (as defined
below) that any buildings constructed by AABS shall conform to the Plans, meet
the requirements of a residence hall, and be free of material defects in the
workmanship and the materials provided by AABS.  The Warranty Period for each
Building shall commence on the earlier of (i) the Substantial Completion of the
Project or (ii) September 15, 2011, and shall terminate at 5:00 p.m. (local
time) on the 365th day following the day of the commencement of said Warranty
Period. This Warranty excludes labor, services, materials and/or equipment
supplied by anyone other than AABS.



7.  
Warranty Claims. In the event that, during the Warranty Period, Contractor shall
discover the existence of Defective Work, Contractor shall provide written
notice of such Defective Work to AABS prior to the termination of the Warranty
Period.  Within ten (10) days after receipt of a Warranty Claim, AABS will
notify Contractor of its acceptance or denial of all or any part of the Warranty
Claim, which acceptance or denial shall be determined by AABS in the exercise of
its sole discretion, subject, however, to the following criteria:



 
(i)
Any item listed on Contractor’s Warranty Claim that in fact complies with the
Plans shall not constitute Defective Work.



 
(ii)
Any item listed on Contractor’s Warranty Claim that involves labor or materials
not specifically identified as within the Scope of Work AABS is to perform under
Exhibit B shall not constitute Defective Work.



 
(iii)
Any item listed on Contractor’s Warranty Claim that was caused by an event or
occurrence after Substantial Completion of all the work which AABS is
responsible for performing under Exhibit B shall not be deemed to be Defective
Work unless directly and solely caused by an act or omission of AABS after such
Substantial Completion.



(iv)  
Any item listed on Contractor’s Warranty Claim that was caused by or was the
result of work performed by Contractor, Owner, or their respective agents,
employees, contractors or any other persons or entities other than AABS,
including, but not limited to, damage caused by connection to water, sewer,
electric, gas, phone or communication or other systems, shall not be deemed to
be Defective Work.  This Subsection shall not apply to damage caused solely by
AABS or its respective agents, employees, or contractors.  For example, if
Contractor connects the water incorrectly and certain Units flood, the flood and
any resulting damage shall not be deemed to be Defective Work.  However, if the
Contractor connects the water correctly, but a problem with the pipes installed
by AABS in a certain Unit leak, the defective pipes would be deemed Defective
Work (assuming there are no other issues that would prevent the problem with the
pipes from being deemed Defective Work).



8.  
DISCLAIMER OF WARRANTIES.  EXCEPT AS SET FORTH HEREIN, AABS MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  AABS DOES
NOT AUTHORIZE, NOR DOES IT ADOPT, CONFIRM, OR RATIFY, ANY WARRANTY OR
REPRESENTATION MADE BY ANY PERSON OR ANY OTHER SOURCE REGARDING THE GOODS AND/OR
SERVICES SOLD OR PROVIDED UNDER THIS AGREEMENT, OTHER THAN THOSE SPECIFICALLY
DESCRIBED ELSEWHERE IN THIS AGREEMENT.  THE EXCLUSIVE REMEDY IS LIMITED TO
REPAIR OR REPLACEMENT, AT AABS’ OPTION, OF THE DEFECTIVE WORK.  AABS SHALL NOT
BE LIABLE FOR ANY LOSS OR DAMAGES, INCLUDING LOST PROFITS, OR ANY OTHER
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING IN ANY MANNER FROM THIS WARRANTY OR
CLAIMS HEREUNDER.  THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THE DESCRIPTION
ON THE FACE HEREOF.

 
9.  
Prevailing Wages.  Contractor represents and warrants to AABS that there are no
state, county or local laws, ordinances, codes, rules or regulations that affect
the wages to be paid to those laborers, mechanics, carpenters and other skilled
tradesmen employed by AABS other than standard Wage and Hour requirements
impacting overtime.  Contractor further warrants that the provisions of Section
212(a) of the National Housing Act, as amended, regarding the payment of
prevailing wage rates do not apply to this Project.  If Section 212(a) or any
state, county or local laws, ordinances, codes, rules or regulations now or
hereafter exist that increase the cost to AABS of performance of its obligations
under this Agreement, the Contract Price shall be increased by the amount of the
increase in cost of performance by AABS.

 
 
10.
Insurance.  Owner or Contractor shall secure and maintain at its own expense
insurance covering general liability and property damage in an amount of not
less than one million dollars ($1,000,000) per occurrence and not less than two
million dollars ($2,000,000) general aggregate, as well as additional excess
liability of not less than three million dollars ($3,000,000).  Contractor shall
furnish a certificate of such insurance to AABS and will promptly pay all
premiums on said policy as when the same becomes due and shall name AABS as an
additional insured.  AABS shall provide Contractor a copy of AABS property
damage and liability insurance coverage, which shall match Owner’s or
Contractor’s coverage amounts outlined above.  Said policy shall name Contractor
as an additional insured for damage and/or incident, as covered in the policy,
to the Modular Units that are the subject of this Agreement.  Subject to the
limitations outlined in Section 2 above, AABS’ insurance and/or the insurance of
AABS’ subcontractors shall cover each Phase of Units until the Units in that
Phase have been Rough Set on Owner’s Foundation.  AABS shall also maintain
proper worker’s compensation insurance coverage as required by the states of
Colorado and Wyoming for all worked performed in Colorado or Wyoming,
respectively.  AABS shall furnish a certificate of such insurance to Contractor.

 
 
11.
Indemnity.  To the fullest extent permitted by law, Contractor agrees to
indemnify, defend, and hold harmless AABS and its officers, agents, employees
and subcontractors from and against any and all claims, losses, damages, and
liabilities, including all costs of litigation and attorneys’ fees, personal
injury (including death) and destruction of tangible property, arising out of,
or resulting from, this Agreement.  Notwithstanding the above, Contractor shall
not be required to defend, indemnify or hold harmless AABS, its employees,
agents, subcontractors or anyone employed directly or indirectly by any of them
for their own respective negligent acts or omissions.  This provision shall
survive the Substantial Completion of the Work and/or termination of this
Agreement.



To the fullest extent permitted by law, AABS agrees to indemnify, defend, and
hold harmless Contractor and its officers, agents and employees from and against
any and all claims, losses, damages, and liabilities, including all costs of
litigation and attorneys’ fees, personal injury (including death) and
destruction of tangible property, arising out of, or resulting from, the
negligent acts or omissions that are solely attributable to AABS, its employees,
agents, subcontractors or anyone employed directly or indirectly by any of
them.  Notwithstanding the above, AABS shall not be required to defend,
indemnify or hold harmless the Contractor, its employees, agents, subcontractors
or anyone employed directly or indirectly by any of them for their own
respective negligent acts or omissions.  This provision shall survive the
Substantial Completion of the work and/or termination of this Agreement.


 
12.
Governing Law.  This Agreement shall be governed by the laws of the State of
Colorado.



 
13.
Dispute Resolution.  Contractor and AABS will attempt to resolve any dispute
arising out of their business relationship through good faith negotiation by
officers empowered to make decisions.  If the dispute cannot thus be resolved,
the parties shall submit the dispute to non-binding mediation administered by a
mutually agreeable mediation group.  Mediation shall be held in Denver,
Colorado.  If the dispute cannot be resolved through mediation, the parties
shall submit the dispute to arbitration administered by a single arbitrator,
selected by the parties, in accordance with the American Arbitration Association
Commercial Arbitration Rules and judgment on the award by the arbitrator may be
entered in any court having jurisdiction thereof.  Arbitration shall be held in
Denver, Colorado.  To the fullest extent permitted by law, the prevailing party
shall be entitled to its reasonable attorneys’ fees from the losing party.



 
14.
Trade Usage. Contractor and AABS have expressed all of their respective rights
and obligations in this Agreement.  Trade usage shall neither be applicable nor
relevant to this Agreement nor be used in any manner to explain, qualify, or
supplement any of the terms of this Agreement.



 
15.
Assignment.  Neither Contractor nor AABS shall assign its interest in this
Agreement without the written consent of the other.



 
16.
Lien Rights.  Nothing in this Agreement shall limit any rights or remedies that
AABS may have under lien laws (legal or equitable) including, but not limited
to, the Uniform Commercial Code and the laws of the jurisdiction of the Project
applicable to liens of vendors or construction contractors.



 
17.
Publication.  Contractor grants AABS a license to use photographic images of the
Buildings and the name of the Project in AABS’ advertising without royalty or
other remuneration.  Additionally, Contractor authorizes AABS to reference this
Project in AABS’ press releases, marketing literature and other promotional
items.



 
18.
Taxes.  AABS shall be responsible for the payment of any sales tax for
materials, products, or services sold to Contractor hereunder, and AABS shall be
responsible for any applicable use, local, or state taxes.  Any and all such
taxes which may be imposed on AABS in connection with the performance of the
Work which AABS is responsible for performing under Exhibit B and the provision
of goods and/or services to Contractor shall be the responsibility of AABS.



 
19.
Licenses and Permits.  AABS shall, at its own expense, obtain the necessary
licenses and permits required by Casper, Wyoming for AABS and its agents,
employees and subcontractors to perform the Work which AABS is responsible for
performing under Exhibit B.  Any additional licenses or permits shall be the
sole responsibility of the Owner or Contractor.



 
20.
Additional Documents.  Subject to the following exceptions and limitations
contained herein, AABS agrees to be bound to the Contractor by the terms and
conditions of the Standard Form of Agreement Between Owner and Contractor
(“A111”) between Casper College and Caspar/Pope Joint Venture dated September
10, 2009 and the General Conditions of the Contract for Construction (“A201”)
(collectively, the “Casper Contract Documents”) applicable to
subcontractors.  In the event of any conflict between any provision of this
Agreement and any provision of the Casper Contract Documents, the provision of
this Agreement shall control.  Additionally, AABS specifically rejects the
following provisions of the Casper Contract Documents, if such provisions are
applicable to AABS, such that the terms and conditions of such provisions shall
not apply to this Agreement or the relationship between Contractor and AABS:
Article 9 of A111; Article 11 of A111; Section 12.1.4 of A111 except for
Subsections 12.1.4.2 – 12.1.4.5; and Section 3.5.3 of A201.



 
21.
Entire Agreement.  This Agreement is the entire agreement between Contractor and
AABS and supersedes all prior agreements, whether written or oral, between the
parties with respect to the subject matter, constitutes a complete statement of
the terms of agreement between the parties, and supersedes any and all prior
agreement or understandings between the parties.  This Agreement may not be
amended, supplemented, or otherwise modified except by a written agreement
executed by the parties hereto.





 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
PURCHASE PRICE/TRANSFER OF OWNERSHIP


CONTRACT PRICE:  Seven Million Nine Hundred Eighty Nine Thousand One Hundred
Ninety Two Dollars ($7,989,192.00).


TERMS:  On the Effective Date, Contractor shall (i) pay AABS Five Hundred
Thousand Dollars ($500,000.00) (“Initial Payment”) and (ii) deposit Six Hundred
Ninety Eight Thousand Three Hundred Seventy Eight and 80/100 Dollars
($698,378.80) ("Escrow Funds") into an escrow account (the "Escrow Account")
accessible by AABS.  Subject to the conditions outlined below, once the first
modular unit to be built under this Agreement is completed and ready to ship,
AABS shall be entitled to draw the amount of One Hundred Thousand Dollars
($100,000.00) (the “Escrow Draw”) from the Escrow Account on a weekly basis,
unless such amount is not available in the Escrow Account, then the Escrow Draw
for that week shall be the remaining amount available in the Escrow
Account.  AABS shall be entitled to receive the Escrow Draw once the Contractor
and AABS both sign the weekly escrow release (the “Escrow Release”) indicating
that the project contemplated by this Agreement (the “Project”) is substantially
on schedule at the time of the scheduled Escrow Draw.  If the Project is not
substantially on schedule at the time of a scheduled Escrow Draw, Contractor may
choose to withhold its signature on the Escrow Release until such time as the
Project is substantially back on schedule.  All Escrow Draws after the original
Escrow Draw shall be scheduled one (1) week from the date Contractor signs the
applicable Escrow Release.  Contractor shall not unreasonably withhold its
signature on the Escrow Release.  AABS shall have no obligation to cause
manufacturing of the modular units to commence prior to receipt of the Initial
Payment and deposit of the Escrow Funds into the Escrow Account.


Prior to shipment of the modular units sold by AABS to Contractor, Contractor
shall pay the total invoice amount for each such modular unit less (i) fifteen
percent (15%) of the total invoice amount, which consists the portion of the
Initial Payment and Escrow Funds applicable to these modular units that shall
have been previously paid by Contractor, (ii) the retainage (as outlined below),
and (iii) the amounts previously paid by Contractor by two party check to the
Specialty Suppliers (defined below) for the materials or services applicable to
these modular units.  The Specialty Suppliers shall be those suppliers listed on
Exhibit 1 to this Exhibit C.


All onsite work to be completed by the end of the month, including the cost of
set, interior carpentry finish, and delivery, shall be billed to Contractor by
AABS using the “Subcontractor’s Application for Payment” form (the “Application
for Payment”). All Applications for Payment shall be submitted to Contractor by
the 25th of the month in which the work represented by the billing is
performed.  Payment, less (i) fifteen percent (15%) of the Application for
Payment, which consists the portion of the Initial Payment and Escrow Funds
applicable to the onsite work that shall have been previously paid by
Contractor, and (ii) the amounts previously paid by Contractor by two party
check to the Specialty Suppliers for the materials or services included in the
Application for Payment, shall be due thirty (30) days from the date of billing.


The Contractor shall, within (7) days after receipt of an Application for
Payment, issue to AABS a written acknowledgement of receipt of the Application
for Payment, which shall indicate the amount the Contractor has determined to be
properly due and, if applicable, the reasons for withholding payment in whole or
in part.


Ten percent (10%) of the amounts due and owing for the modular units shall be
retained by Contractor until such time as AABS provides a written notice of the
completion (the “Notice of Completion”) of the Project.  From the date of the
Notice of Completion, Contractor shall have ten (10) days to complete and
inspect the individual modular units and create a punch list for any items
deemed defective.  AABS shall then complete any necessary repair of any actual
defective item.  Within sixty (60) days of receipt of the Notice of Completion,
Contractor shall pay the retainage amount to AABS upon receipt of (i) the final
invoice applicable to the units and (ii) AABS’ written confirmation of
completion of repair of any actual defective items.


Interest shall accrue on any amount overdue at the rate of fifteen percent (15%)
per annum or the maximum amount allowed by Colorado Law, whichever is less.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
DEFINITIONS RIDER


As used in this Agreement for Sale of Modular Buildings, the following terms
have the following meanings.


1. Acceptance of Goods.  Contractor has inspected and determined that Units are
substantially complete in accordance with the contract such that they can be
utilized by Owner for the intended use.


2. Building.  The Buildings are more particularly described in the signed plans
set forth on Exhibit F.


3. Defective Work.  Work that is not free of defects in workmanship or materials
or which does not otherwise conform to the Specifications or the Plans.


4. Delivery.  Transportation is to be facilitated by AABS from the manufacturing
facility to the Work Site.


5. Exterior Finish.  All siding, soffit fascia and trims.


6. Foundation.  That permanent foundation, compliant with building codes and all
other applicable regulations, ordinances and statutes, to which Modular Units
will be permanently affixed or stacked.


7. Foundation Tolerances.  The tolerances for the level surface and horizontal
directions of the Foundation and the attached sill plate for the Buildings to be
produced and provided by AABS pursuant to this Agreement.  Foundation Tolerances
are as follows: all horizontal, vertical and elevation dimensions shall have a
tolerance of no more than ¼ inch +/- and all diagonal dimensions shall have a
tolerance of no more than ½ inch +/-.


8. Modular Unit or Unit.  A structural component of a Building to be provided by
AABS.


9. Order.  The written direction by Contractor for AABS to commence to purchase
parts for and to manufacture Modular Units.  The Contractor shall specify in the
Order the model, colors, materials and other particulars for the Modular Units
comprising a Building and shall identify the intended Work Site.


10. Plans. Drawings and other specifications for Modular Units approved by
Contractor and Owner prior to placement of an Order.


11. Plant of Manufacture.  The manufacturing facility where the Modular Units
are constructed.


12. Pre-Delivery Inspection.  Inspection by Contractor upon AABS’ Substantial
Completion of the manufacture of the Modular Units prior to Delivery.


13. Rough Set.  The removal of a Modular Unit from a delivery carrier and the
affixation of the Modular Unit to its Foundation and connection to adjacent
Modular Units.


14. Specifications.  Those specifications which are attached hereto as Exhibit
F.


15. Substantial Completion.  The point at which AABS completes all of the items
that it is required to complete, as indicated on the Scope of Work included as
Exhibit B, except for those minor “punch list” items that do not prevent a
Certificate of Occupancy from being issued.


16. Uniform Commercial Code.  The Uniform Commercial Code as applicable in the
jurisdiction of the Work Site.


17. Warranty.  The limited warranty set forth in Section 10 of the Terms and
Conditions of Sale.


18. Warranty Claim.  A claim, or a notice of a claim, by Contractor for
correction or remediation of Defective Work pursuant to the Warranty.


19. Work Site. Location of Project where AABS is to deliver and install Modular
Units.

 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 